DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 11-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1, published March 30, 2017, more than one year prior to the effective filing date of the instant application) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) and Oikawa et al. (U.S. Patent No. 10,388,343 B2).
Regarding claim 1, Oguz discloses a memory device comprising:
a bottom electrode (FIG. 1: 107, see page 5, col. 25);
a conductive layer above the bottom electrode (FIG. 1: 110, see page 6, line 12);
a magnetic tunnel junction on the conductive layer, the MTJ comprising:
	a free magnet (FIG. 1: 140, see page 6, line 28);
	a fixed magnet between the free magnet and the conductive layer (FIG. 1: 120, see page 6, line 25);
a synthetic antiferromagnetic (SAF) structure between the fixed magnet and the conductive layer (FIG. 1: 112, see page 6, line 1);
	a seed layer between the SAF structure and the conductive layer (FIG. 1: 111, see page 6, line 13); and
	a tunnel barrier between the fixed magnet and the free magnet (FIG. 1: 130, see page 6, line 26).
Oguz is silent in regard to the conductive layer comprising an alloy of ruthenium and tungsten.
Meade discloses a conductive layer comprising an alloy of ruthenium and tungsten above the bottom electrode (FIG. 3: 160, see col. 12, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Meade to the teachings of Oguz such that the conductive layer of Oguz is made of the RuW allot of Meade. The motivation to do so is to enable the seed material to exhibit preferential crystal structure (see col. 12, line 20). Furthermore, it would have been obvious to one of ordinary skill in the art to select the RuW alloy because the combination yields the predictable results of allowing for the selection of a known material based on its intended use as a metal interface between an electrode and a seed layer in an MTJ stack. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The combination does not explicitly disclose the conductive layer is not more than 50 atomic percent tungsten and the balance is substantially ruthenium.
Oikawa discloses a RuW alloy for improving the crystallinity of adjacent layers wherein the alloy has a substantially ruthenium balance and the tungsten is not more than 50% (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to form the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 2, the combination is silent in regards to at least 5 atomic percent of tungsten.
Oikawa discloses a Ru-W alloy in an MTJ device with 15-30 atomic percent of tungsten (see col. 6, line 47-52). This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to make the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 3, the combination is silent in regards to the balance of the conductive layer is predominantly ruthenium.
Oikawa discloses the balance of the conductive layer is predominantly ruthenium (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to form the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Oguz discloses the seed layer has FCC <111> crystal texture (FIG. 1: 111, see page 6, line 18) and the bottom electrode has cubic <001> crystal structure (FIG. 1: 107, see page 5, line 30; Examiner notes Oguz discloses TiN as a material of the bottom electrode and Applicant’s own specification page 5, line 23 discloses TiN as an exemplary material for having a cubic <001> structure; as such under the broadest reasonable interpretation in view of Applicant’s specification, Oguz discloses the bottom electrode having such a structure).
Regarding claim 12, Oguz discloses the seed layer comprises platinum (FIG. 1: 111, see page 6, line 15) having a thickness between 1 nm and 5 nm (see page 6, line 17; Examiner notes the disclosed range of Oguz lies inside Applicant’s claimed range of 0.2 nm to 5 nm and thus reads upon the limitation, see MPEP 2131.03), and
wherein the bottom electrode comprises TiN (see page 5, line 30).
Regarding claim 17, Oguz discloses a system, comprising:
Oguz discloses a system, comprising:
a transistor above a substrate (FIG. 7: 715, see page 16, line 14), the transistor comprising:
a drain contact coupled to a drain (while not explicitly discussed by Oguz, FIG. 7 depicts transistor 715 having a source, drain, and gate, and depicts the transistor being connected to the rest of the circuit; as page 16, line 14 explicitly discloses 791 as being a source interconnect, the contact between 715 and 107 is thus the drain contact of the transistor);
a source contact coupled to a source (FIG. 7: 791, see page 16, line 15);
a gate contact coupled to a gate (FIG. 7: 793, see page 16, line 15); and
a memory device coupled with the drain contact (FIG. 7: 710), the memory device comprising:
a bottom electrode coupled with the drain contact (FIG. 1: 107, see page 5, col. 25; 107 connected to drain side of 715);
a conductive layer above the bottom electrode (FIG. 1: 110, see page 6, line 12);
a magnetic tunnel junction over the conductive layer, the MTJ comprising:
	a free magnet (FIG. 1: 140, see page 6, line 28);
	a fixed magnet between the free magnet and the conductive layer (FIG. 1: 120, see page 6, line 25), 
a synthetic antiferromagnetic (SAF) structure (FIG. 1: 112, see page 6, line 1);
	a seed layer between the SAF structure and the conductive layer (FIG. 1: 111, see page 6, line 13); and
	a tunnel barrier between the fixed magnet and the free magnet (FIG. 1: 130, see page 6, line 26).
Oguz is silent in regard to the conductive layer comprising an alloy of ruthenium and tungsten.
Meade discloses a conductive layer comprising an alloy of ruthenium and tungsten above the bottom electrode (FIG. 3: 160, see col. 12, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Meade to the teachings of Oguz such that the conductive layer of Oguz is made of the RuW allot of Meade. The motivation to do so is to enable the seed material to exhibit preferential crystal structure (see col. 12, line 20). Furthermore, it would have been obvious to one of ordinary skill in the art to select the RuW alloy because the combination yields the predictable results of allowing for the selection of a known material based on its intended use as a metal interface between an electrode and a seed layer in an MTJ stack. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The combination does not explicitly disclose the conductive layer is not more than 50 atomic percent tungsten and the balance is substantially ruthenium.
Oikawa discloses a RuW alloy for improving the crystallinity of adjacent layers wherein the alloy has a substantially ruthenium balance and the tungsten is not more than 50% (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to form the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 19, Oguz discloses a power supply coupled to the transistor (FIG. 8: 815, see page 17, line 4).
Regarding claim 20, Oguz discloses the seed layer comprises platinum (FIG. 1: 111, see page 6, line 15) having a thickness between 1 nm and 5 nm (see page 6, line 17; Examiner notes the disclosed range of Oguz lies inside Applicant’s claimed range of 0.2 nm to 5 nm and thus reads upon the limitation, see MPEP 2131.03), and
wherein the bottom electrode comprises TiN (see page 5, line 30).
Claim(s) 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) and Oikawa et al. (U.S. Patent No. 10,388,343 B2) as applied to claim 1 above, and further in view of Liu et al. (U.S. Patent No. 10,014,465 B1).
Regarding claim 5, Oguz does not explicitly disclose the conductive layer is on a layer of predominantly tungsten.
Liu discloses a lattice matching layer that is a multilayer stack wherein the lower layer can be tungsten (FIG. 7: 16b, see col. 8, line 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Liu to the teachings of Oguz such that 110 of Oguz overlies 16b of Liu. The motivation to do so is block the structural influence of processing on the MTJ layers (see col. 8, line 39).
Regarding claim 8, Oguz, as previously modified by Liu, discloses the predominantly W layer is a first layer of a bilayer further comprising a second layer, the second layer further comprising predominantly ruthenium (see col. 8, line 56, layer 16b can be a multilayer stack comprised of a number of materials; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select Ru, and W, from those materials such that the bilayer includes a predominately ruthenium and predominantly tungsten layer because the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 9, Oguz, as previously modified by Liu, discloses the bilayer is one of a plurality of bilayers wherein the number of bilayers is 1 (under the broadest reasonable interpretation Liu’s disclosure of multilayer stack of W and Ru includes the scenario in which there is only one repetition; this reads upon Applicant’s claimed range).
Regarding claim 10, Oguz, as previously modified by Liu, discloses the layer of tungsten and layer of ruthenium together have a thickness of between 20 and 100 nm (see col. 9, line 8). Applicant claims specific ranges for the thickness of the tungsten and thickness of ruthenium layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the layer thicknesses and arrive at the claim 10 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) and Oikawa et al. (U.S. Patent No. 10,388,343 B2) as applied to claim 1 above, and further in view of Huai et al. (U.S. Pub. No. 2015/0340601 A1).
Regarding claim 6, the combination is silent in regard to a layer of ruthenium between the conductive layer and the seed layer.
Huai discloses the seed layer can be a dual layer comprising a first layer of Ru (FIG. 3: 132, see paragraph 0026) and a second layer of Pt (FIG. 3: 134, see 0026 and 0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the multilayered seed of Huai to the teachings of the combination so as to provide a smooth surface for the fixed layer to form upon (see paragraph 0025). Furthermore, it would have been obvious to select Ru as the material of the first sublayer. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as an underlayer in forming an MTJ. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Oguz teaches the seed layer as being Pt, and as such in applying the teachings of Huai to the teachings of the combination, one of ordinary skill in the art would apply the Ru layer between 110 and Pt layer 111 so as to create a Ru/Pt seed layer similar to that shown as 132/134 of Huai.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) and Oikawa et al. (U.S. Patent No. 10,388,343 B2) as applied to claim 1 above, and further in view of Huai et al. (U.S. Pub. No. 2015/0340601 A1) and Chen et al. (U.S. Pub. No. 2016/0155932 A1).
Regarding claim 7, Oguz does not explicitly teach a layer of ruthenium between the conductive layer and the seed layer, and further comprising a layer of predominantly tungsten between the conductive layer and the bottom electrode the conductive layer is on a layer of predominantly tungsten.
Huai discloses the seed layer can be a dual layer comprising a first layer of Ru (FIG. 3: 132, see paragraph 0026) and a second layer of Pt (FIG. 3: 134, see 0026 and 0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the multilayered seed of Huai to the teachings of the combination so as to provide a smooth surface for the fixed layer to form upon (see paragraph 0025). Furthermore, it would have been obvious to select Ru as the material of the first sublayer. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as an underlayer in forming an MTJ. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Oguz teaches the seed layer as being Pt, and as such in applying the teachings of Huai to the teachings of the combination, one of ordinary skill in the art would apply the Ru layer between 110 and Pt layer 111 so as to create a Ru/Pt seed layer similar to that shown as 132/134 of Huai.
Chen discloses a layer of predominantly tungsten between the bottom electrode and the conductive layer (FIG. 2: 106 between 104 and 108; 106 can be tungsten, see paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of Oguz so as to inhibit diffusion of species between the lower electrode and the conductive layer (see paragraph 0034).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) and Oikawa et al. (U.S. Patent No. 10,388,343 B2) as applied to claim 17 above, and further in view of Tahmasebi et al. (U.S. pub. No. 2017/0125664 A1).
Regarding claim 18, Oguz disclose the fixed magnet is above the bottom electrode, the tunnel barrier is above the fixed magnet and the free magnet is above the tunnel barrier (FIG. 2). 
Oguz is silent in regards to the bottom electrode is above the drain contact.
Tahmasebi discloses the bottom electrode is above the drain contact (FIG. 7: 1110 located above the drain, see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tahmasebi to the teachings of Oguz so as to form the system though a single FEOL process (see paragraph 0063-0073).
Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. Examiner first notes that the rationale for modifying or combining references may be different from Applicant’s own reasons for a particular structure or limitation. See MPEP 2144(IV). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Thus, Applicant’s suggestion on page 6 of the filed remarks that Meade’s lack of consideration for lattice constants is material to a determination of obviousness is not persuasive.
Applicant further argues on pages 6-7 of the filed remarks that “the physical position and function of [the RuW alloy] in Oikawa are too different from the RuW foundation region 160 of Meade for one of ordinary skill to find it obvious to limit a RuW alloy to be less than 50% tungsten when further combining Meade and Oguz.”
Examiner notes that the conductive layer of Oguz, and the RuW alloy of Meade have a same physical position and serve the purpose of enhancing the crystallinity of adjacent layers (see Oguz page 6, line 22, Meade col. 12, line 20). The Oikawa reference is then brought into the combination to demonstrate that it is known in the art for RuW alloys to have a composition within the claimed range. As discussed above, the rationale for a certain modification being obvious does not have to match the reasoning set forth by Applicant. Here, the reason such a composition is obvious to one of ordinary skill in the art is the well settled doctrine that when claims are directed to a specific range, and that claimed range overlaps or lies inside ranges taught by the prior art, the claims are not patentably distinct. See MPEP 2144.05. From the teachings of Oguz and Meade, it is obvious to have a RuW alloy in the position of the conductive layer of Oguz. Oikawa then demonstrates that it is known and obvious to form this alloy of a composition within the claimed range.
Applicant further argues against the obviousness of optimizing this range. Without acquiescing as to the merits of this argument, Examiner notes that the rejection does not rely upon optimization. The rejection is made in light of the fact that Applicant’s claimed range overlaps the ranges disclosed in the prior art. If Applicant wishes to rebut this argument, persuasive evidence (as distinguished from mere attorney argument) must be presented to demonstrate a criticality of Applicant’s claimed range. See MPEP 2144.05(III) and MPEP 716.02 for further of discussion of what is required to prove a criticality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819